REASONS FOR ALLOWANCE
Claims 1 and 3-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a connector, including: “a second restriction portion formed integrally with the valve main body portion on a side opposite the first restriction portion, the second restriction portion including a plurality of second claw-shape portions, the first restriction portion is a small-diameter restriction portion and the second restriction portion is a large-diameter restriction portion having a larger diameter than the small diameter restriction portion, the second restriction portion is configured to be contactable with an inner circumferential surface of the large-diameter tube portion to thereby restrict an attitude of the valve body relative to the connector body, and the first restriction portion is configured to be contactable with an inner circumferential surface of the small-diameter tube portion to thereby restrict the attitude of the valve body relative to the connector body,” in combination with the remaining limitations of the claim.
WO 2017/121578 to Fuchs et al., as relied upon in rejection of claim 1 in the final Office Action mailed 03/10/2021, is understood to teach a connector that is relevant to the connector of claim 1; however, Fuchs lacks a clear teaching as to whether a first restriction portion formed integrally with the valve main body portion includes a plurality of first claw-shape portions or whether a second 
U.S. Patent No. 3,559,678 to Donner, as relied upon in rejection of claim 1 in the final Office Action mailed 03/10/2021, teaches an analogous valve body stored inside a connector body having a first restriction portion formed integrally with the valve main body portion and including a plurality of first claw-shape portions; however, Fuchs lacks a clear teaching as to whether a second restriction portion formed integrally with the valve main body portion on a side opposite the first restriction portion includes a plurality of second claw-shape portions.
U.S. Patent No. 2,960,998 to Sinker et al. teaches an analogous valve body stored inside a connector body having a tubular shape, where a first restriction portion formed integrally with the valve main body portion includes a plurality of first claw-shape portions and a second restriction portion formed integrally with the valve main body portion on a side opposite the first restriction portion includes a plurality of second claw-shape portions (apparent from at least Figs. 1-4); however, Sinker fails to teach or suggest that: the first restriction portion is a small-diameter restriction portion and the second restriction portion is a large-diameter restriction portion having a larger diameter than the small diameter restriction portion, the second restriction portion is configured to be contactable with an inner circumferential surface of a large-diameter tube portion of the connector body to thereby restrict an attitude of the valve body relative to the connector body, and the first restriction portion is configured to be contactable with an inner circumferential surface of a small-diameter tube portion of the connector body to thereby restrict the attitude of the valve body relative to the connector body.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747